IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 August 19, 2014 Session

            JOSEPH IGOU, ET AL. V. VANDERBILT UNIVERSITY

                  Appeal from the Circuit Court for Davidson County
                     No. 13C1647     Thomas W. Brothers, Judge



                No. M2013-02837-COA-R3-CV – Filed March 27, 2015



        This appeal asks whether a wife‘s loss of consortium claim, brought pursuant to
her husband‘s underlying health care liability action, is itself a health care liability action
subject to the pre-suit notice provision of the Tennessee Health Care Liability Act. The
trial court granted the hospital‘s motion to dismiss, finding that the wife‘s claim was a
health care liability action under the Act and that she had failed to comply with the pre-
suit notice provision. As an alternative ground for dismissal, the court also found that the
wife had failed to file suit within the statute of limitation. We vacate the trial court‘s
order of dismissal with prejudice and remand.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Vacated and
                                   Remanded

W. NEAL MCBRAYER, J., delivered the opinion of the Court, in which FRANK G.
CLEMENT, Jr., P.J., M.S., and RICHARD H. DINKINS J., joined.

Amy J. Farrar, Murfreesboro, Tennessee, and Matthew C. Hardin, Nashville, Tennessee,
for the appellant, Ginger Igou.

Steven E. Anderson, Sara F. Reynolds, and Sean C. Wlodarczyk, Nashville, Tennessee,
for the appellee, Vanderbilt University.
                                             OPINION

                        I. BACKGROUND AND PROCEDURAL HISTORY

        This appeal arises out of injuries suffered by Plaintiff, Joseph Igou, following a
surgery at Vanderbilt University Medical Center on December 21, 2011. Mr. Igou, age
37 at the time of the surgery, had a history of ongoing medical issues related to ulcerative
colitis that required him to undergo a total proctectomy and iloanal pouch procedure in
April 2009. Mr. Igou continued to experience difficulties, and he eventually sought
treatment from a colon and rectal surgeon, Alan Herline, M.D., at Vanderbilt.
Dr. Herline recommended that the pouch be removed and Mr. Igou utilize an ileostomy
going forward.

       This recommendation led to the December 21, 2011 procedure that gave rise to
Mr. Igou‘s injuries. Mr. Igou alleges that Dr. Herline made a surgical error that resulted
in a large hole being burned into his urethra. Mr. Igou claims that the injury was
compounded by Dr. Herline‘s failure to recognize the error. The hospital discharged Mr.
Igou on December 24, 2011, but he was forced to return on the following day, at which
point his injury was discovered. Mr. Igou claims to suffer from continued injury and
impotence as a result of the procedure.

        Written notice of Mr. Igou‘s claims against Vanderbilt was provided on December
12, 2012, under Tennessee Code Annotated § 29-26-121 (2012) (the ―pre-suit notice
provision‖) of the Tennessee Health Care Liability Act (―THCLA‖). The notice letter
identified Mr. Igou as the claimant and stated that he was ―asserting a potential claim for
medical malpractice‖ against Vanderbilt.           The notice also included all other
documentation necessary to Mr. Igou‘s compliance with the pre-suit notice provision: his
full name, address, and birthdate, as both the patient whose treatment was at issue and the
claimant; the name and address of the attorney sending notice; a list of the name and
address of all providers being sent notice; and a HIPAA1 compliant medical
authorization, permitting access to Mr. Igou‘s medical records.

       When Mr. Igou‘s complaint was filed on April 18, 2013, his wife, Ginger Igou,
joined him as co-Plaintiff, asserting claims for ―damages related to her responsibility for
Mr. Igou‘s medical bills, expenses and travel costs,‖ as well as a claim for loss of
consortium. However, the December 12, 2012 notice letter made no mention of Mrs.
Igou as a potential claimant nor did it discuss any of her potential claims. Alongside the
complaint, a certificate of good faith was filed in accordance with Tennessee Code
Annotated § 29-26-122 (2012), stating that the Igous had consulted with an expert who

1
  Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104–191, 110 Stat.1936
(codified throughout 18 U.S.C.A. (2000), 29 U.S.C.A. (1998), 42 U.S.C.A. (2011), and in 45 C.F.R.
§§ 160 & 164 (2011)).

                                                 -2-
believed there was ―a good faith basis to maintain the action consistent with [Tennessee
Code Annotated] § 29-26-115 [(2012)].‖

        Vanderbilt‘s attorneys filed an answer to the complaint and a motion to dismiss
Mrs. Igou‘s claims on May 16, 2013. They argued that because Mrs. Igou had not
provided notice as a potential claimant in the December 12, 2011 pre-suit notice letter,
her claims must be dismissed for failure to comply with the THCLA. As an additional
ground for dismissal, Vanderbilt argued that Mrs. Igou‘s claims failed to comply with the
applicable one-year statute of limitation, Tennessee Code Annotated § 29-26-116 (2012),
because the claims arose in December 2011 and Mrs. Igou had not filed suit until April
2013. Although Tennessee Code Annotated § 29-26-121 provides for a 120-day
extension of the statute of limitation, the motion contended that Mrs. Igou was not
eligible for such an extension because she had failed to comply with the pre-suit notice
provision.

       In response to Vanderbilt‘s motion to dismiss, Mrs. Igou agreed to the dismissal of
her ―individual claim as to medical bills, expenses and travel costs.‖ Notice of nonsuit of
those claims was filed on the same day. This left only Mrs. Igou‘s claim for loss of
consortium. As to that claim, Mrs. Igou argued that her loss of consortium claim was
derivative of Mr. Igou‘s claims and, therefore, should be allowed to continue under the
pre-suit notice he provided.

        The trial court entered an order of voluntary non-suit of Mrs. Igou‘s claims related
to medical bills, expenses, and travel costs, and conducted a hearing on Vanderbilt‘s
motion to dismiss on August 30, 2013. In an oral ruling, the trial court found that Mrs.
Igou‘s loss of consortium claim was subject to the pre-suit notice provision and dismissed
Mrs. Igou‘s claim for failure to comply with the THCLA under Tennessee Rule of Civil
Procedure 12.02(6). As a second basis for dismissal of Mrs. Igou‘s loss of consortium
claim, the court found that the notice provided by Mr. Igou was insufficient to toll the
statute of limitation for Mrs. Igou‘s claim and, therefore, she had failed to bring suit in a
timely manner. The trial court entered an order confirming its ruling on September 27,
2013.

       Mrs. Igou responded by filing a motion on October 28, 2013, seeking certification
of the trial court‘s September 27, 2013 order as final under Tennessee Rule of Civil
Procedure 54.02. The trial court granted the motion on November 25, 2013, and Mrs.
Igou timely appealed.

      Mrs. Igou raises several issues on appeal: (1) whether her claim for loss of
consortium is subject to the pre-suit notice provision of the THCLA; (2) whether,
assuming the pre-suit notice provision does apply, her claim should nonetheless be
allowed to proceed because she substantially complied with the THCLA‘s requirements;
(3) whether extraordinary cause exists to excuse Mrs. Igou‘s non-compliance with the

                                            -3-
THCLA; (4) whether dismissal of Mrs. Igou‘s suit is the appropriate remedy for failure to
comply with the pre-suit notice provision; and (5) whether Mrs. Igou‘s claims were filed
within the relevant statute of limitation.

                                            II. ANALYSIS

       A motion to dismiss under Tennessee Rule of Civil Procedure 12.02(6) tests ―the
legal sufficiency of the complaint, not the strength of the plaintiff‘s proof.‖ Lanier v.
Rains, 229 S.W.3d 656, 660 (Tenn. 2007). The trial court looks solely to the complaint,
focusing on substance over form, in deciding a motion to dismiss. City of Brentwood v.
Metro. Bd. of Zoning Appeals, 149 S.W.3d 49, 54 (Tenn. Ct. App. 2004). Dismissal ―is
warranted only when the alleged facts will not entitle the plaintiff to relief or when the
complaint is totally lacking in clarity and specificity.‖ Id.

       Our review of a dismissal under Rule 12.02(6) construes the complaint liberally in
favor of the plaintiff and accepts all relevant and material allegations contained in the
complaint as true. Lainer, 229 S.W.3d at 660. We review the trial court‘s legal
conclusions de novo, with no presumption of correctness. Doe v. Sundquist, 2 S.W.3d
919, 922 (Tenn. 1999).

      A. Applicability of the THCLA to Mrs. Igou’s Loss of Consortium Claim

       Mrs. Igou‘s argument that her loss of consortium claim is not subject to the
procedural requirements of the THCLA is two-fold. First, she argues that her claim for
loss of consortium is not a ―health care liability action‖ as defined by the THCLA.
Second, even if her claim is a health care liability action, Mrs. Igou contends that as a
derivative action, Mr. Igou‘s pre-suit notice also serves as notice of her loss of
consortium claim. We address each of Mrs. Igou‘s arguments in turn.

        In the context of a personal injury action,2 as is the case here, loss of consortium is
a distinct cause of action created by statute and held by the spouse of the injured party.
Tenn. Code Ann. § 25-1-106 (2000) (―There shall exist in cases where such damages are
proved by a spouse, a right to recover for loss of consortium.‖). We have previously
concluded that:



2
  The nature of a loss of consortium claim in Tennessee turns on the context in which it is asserted. In a
wrongful death action, loss of consortium is an element of damages awardable under the wrongful death
statute as part of the pecuniary value of the decedent‘s life. Taylor v. Beard, 104 S.W.3d 507, 509 (Tenn.
2003); Jordan v. Baptist Three Rivers Hosp., 984 S.W.2d 593, 601 (Tenn. 1999) (―We hold that
consortium-type damages may be considered when calculating the pecuniary value of a deceased‘s life.
This holding does not create a new cause of action but merely refines the term ‗pecuniary value.‘‖); see
also Tenn. Code Ann. § 20-5-113 (2009).

                                                  -4-
       Although a claim for loss of consortium is ―derivative‖ in the sense that the
       injuries to a spouse are an element which must be proved, we are of the
       opinion that the right to recover for loss of consortium is a right
       independent of the spouse‘s right to recover for the injuries themselves. It
       is a cause of action separate from plaintiff‘s action for bodily injury, based
       on losses to [one‘s spouse] caused by physical injuries to [the other].

Strauss v. Ramada Inn E., No. 02A01-9211-CV-00307, 1994 WL 198882, at *2 (Tenn.
Ct. App. May 23, 1994) (citations omitted); see also Hunley v. Silver Furniture Mfg. Co.,
38 S.W.3d 555, 557 (Tenn. 1999) (―[A] spouse‘s loss of consortium claim is a distinct
cause of action vested solely in the spouse.‖). Thus, the defendant must actually be liable
for the spouse‘s injuries before the derivative plaintiff may recover for loss of
consortium. Kinzer v. Metro. Gov’t of Nashville, 451 F. Supp. 2d 931, 935 (M.D. Tenn.
2006).

       Whether Mrs. Igou‘s claim for loss of consortium is a ―health care liability action‖
under the THCLA is a question of statutory interpretation subject to de novo review.
Lovlace v. Copley, 418 S.W.3d 1, 16 (Tenn. 2013). When called upon to answer a
question of statutory interpretation, our goal ―‗is to carry out legislative intent without
broadening or restricting the statute beyond its intended scope.‘‖ Harris v. Haynes, 445
S.W.3d 143, 146 (Tenn. 2014) (quoting Johnson v. Hopkins, 432 S.W.3d 840, 848 (Tenn.
2013)). We start by looking to the language of the statute, and if it is unambiguous, we
apply its plain meaning and look no further. Thurmond v. Mid-Cumberland Infectious
Disease Consultants, PLC, 433 S.W.3d 512, 517 (Tenn. 2014); State v. Hawkins, 406
S.W.3d 121, 131 (Tenn. 2013). In doing so, we must avoid any ―‗forced or subtle
construction that would limit or extend the meaning of the language.‘‖ Keen v. State, 398
S.W.3d 594, 610 (Tenn. 2012) (quoting Eastman Chem. Co. v. Johnson, 151 S.W.3d 503,
507 (Tenn. 2004)). Only when the language of a statute is ambiguous do we turn to the
broader statutory scheme, legislative history, or other sources for clarity in meaning.
Thurmond, 433 S.W.3d at 517. A statute is ambiguous where it ―can reasonably have
more than one meaning.‖ Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 527 (Tenn. 2010)
(footnote omitted).

       The THCLA defines a ―health care liability action‖ as:

       [A]ny civil action, including claims against the state or a political
       subdivision thereof, alleging that a health care provider or providers have
       caused an injury related to the provision of, or failure to provide, health
       care services to a person, regardless of the theory of liability on which the
       action is based.

Tenn. Code Ann. § 29-26-101(a)(1) (2012). At least 60 days before filing a health care
liability action, ―[a]ny person, or that person‘s authorized agent, . . . shall give written

                                           -5-
notice of the potential claim to each health care provider that will be named as a
defendant.‖ Id. § 29-26-121(a)(1) (Supp. 2014). The pre-suit notice must include:

                 (A) The full name and date of birth of the patient whose treatment is
                 at issue;

                 (B) The name and address of the claimant authorizing the notice and
                 the relationship to the patient, if the notice is not sent by the patient;

                 (C) The name and address of the attorney sending the notice, if
                 applicable;

                 (D) A list of the name and address of all providers being sent a
                 notice; and

                 (E) A HIPAA compliant medical authorization permitting the
                 provider receiving the notice to obtain complete medical records
                 from each other provider being sent a notice.

Id. § 29-26-121(a)(2).

       Accordingly, the plain language of the THCLA designates a potential claim as a
―health care liability action‖ subject to the pre-suit notice provision if: (1) it is a civil
action; (2) the claim is against a health care provider;3 and (3) the harm complained of


3
    The THCLA defines a ―health care provider‖ as:

                 (A) A health care practitioner licensed, authorized, certified, registered, or
         regulated under any chapter of title 63 or title 68, including, but not limited to, medical
         resident physicians, interns, and fellows participating in a training program of one of the
         accredited medical schools or of one of such medical school's affiliated teaching hospitals
         in Tennessee;

                 (B) A nongovernmental health care facility licensed under title 68, chapter 11;

                   (C) A nongovernmental health facility licensed under the Mental Health,
         Developmental Disability, and Personal Support Services Licensure Law, compiled in
         title 33, chapter 2, part 4;

                 (D) The employee of a health care provider involved in the provision of health
         care services, including, but not limited to, physicians, nurses, licensed practical nurses,
         advance practice nurses, physician assistants, nursing technicians, pharmacy technicians,
         orderlies, certified nursing assistants, technicians and those physicians and nurses
         employed by a governmental health facility; or


                                                     -6-
arises from ―the provision of, or failure to provide, health care services.‖4 Tenn. Code
Ann. § 29-26-101(a)(1). Mrs. Igou‘s claim for loss of consortium fits this definition: hers
is a civil action; it is asserted against Vanderbilt, a ―health care provider‖ under the
THCLA; and her loss of consortium claim arises from Dr. Herline‘s alleged negligence in
treating Mr. Igou and his failure to recognize the injuries he had caused.

       Nonetheless, Mrs. Igou argues that certain other provisions of the THCLA indicate
that her loss of consortium claim is not a health care liability action subject to the pre-suit
notice requirement. Although we need not look to the broader statutory scheme where
the plain language of the THCLA defines Mrs. Igou‘s claim as a health care liability
action, Thurmond v. Mid-Cumberland Infectious Disease Consultants, PLC, 433 S.W.3d
512, 517 (Tenn. 2014), we cannot consider the language of a statute in a ―‗vacuum‘‖ and
must refer to its entirety to ensure ―‗that its component parts are consistent and
reasonable.‘‖ State v. Aguilar, 437 S.W.3d 889, 905 (Tenn. Crim. App. 2013) (quoting
In re Estate of Tanner, 295 S.W.3d 610, 614 (Tenn. 2009)); see also State v. Fleming, 19
S.W.3d 195, 197 (Tenn. 2000) (―We determine legislative intent from the natural and
ordinary meaning of the statutory language within the context of the entire statute . . . .‖);
Faust v. Metro. Gov’t of Nashville, 206 S.W.3d 475, 490 (Tenn. Ct. App. 2006)
(concluding that statutory provisions that are part of the same act must be read in pari
materia and construed as a whole).

      Mrs. Igou first directs our attention to Tennessee Code Annotated § 29-26-101(c),
which states, ―[a]ny [health care liability] action or claim is subject to this part regardless
of any other claims, causes of action, or theories of liability alleged in the
complaint . . . ,‖ for the proposition that her loss of consortium claim is a separate claim

                  (E) A professional corporation or professional limited liability company
         established pursuant to title 48, a registered limited liability partnership rendering
         professional services under title 61 and which consists of one (1) or more health care
         practitioners licensed, authorized, certified, registered, or regulated under any chapter of
         title 63 or title 68, or any legal entity that is not itself required to be licensed but which
         employs one or more health care practitioners licensed, authorized, certified, registered,
         or regulated under any chapter of title 63 or title 68.

Tenn. Code Ann. § 29-26-101(a)(2).
4
    ―Health care services‖ under the THCLA include:

         care by health care providers, which includes care by physicians, nurses, licensed
         practical nurses, pharmacists, pharmacy interns or pharmacy technicians under the
         supervision of a pharmacist, orderlies, certified nursing assistants, advance practice
         nurses, physician assistants, nursing technicians and other agents, employees and
         representatives of the provider, and also includes staffing, custodial or basic care,
         positioning, hydration and similar patient services.

Tenn. Code Ann. § 29-26-101(b).

                                                     -7-
not subject to the pre-suit notice provision. This is a misreading of the statute. Although
Tennessee Code Annotated § 29-26-101(c) contemplates that a complaint may assert
other claims that are not subject to the pre-suit notice provision, it does not preclude the
possibility of more than one claim or cause of action for health care liability being
included in a single ―health care liability action.‖

       In arguing that certain claims arising out of the same facts as a health care liability
action are exempted from the pre-suit notice provision, Mrs. Igou cites the Sixth Circuit
Court of Appeals‘ recent decision in Shuler v. Garrett, 743 F.3d 170 (6th Cir. 2014). In
Shuler, the Sixth Circuit distinguished between a claim for medical malpractice, which
was subject to the requirements of the Tennessee Medical Malpractice Act (―TMMA‖)—
the THCLA‘s statutory predecessor—and a claim for medical battery, which was not. Id.
at 176. However, Shuler involves a claim that was brought on January 3, 2012, before
the adoption of the THCLA and the substitution of the term ―health care liability action‖
with ―medical malpractice.‖5 See id. at 172; see also 2012 Tenn. Pub. Acts 932-37 (ch.
798); 2011 Tenn. Pub. Acts 1505-15 (ch. 510). Because it interprets a different statute
and definition, we find Shuler has no bearing on our analysis in this case. 6

        Next, Mrs. Igou points to Tennessee Code Annotated § 29-26-121(d)(1) which
states, in pertinent part:

        All parties in an action covered by this section shall be entitled to obtain
        complete copies of the claimant’s medical records from any other provider
        receiving notice. A party shall provide a copy of the specified portions of
        the claimant’s medical records as of the date of the receipt of a legally
        authorized written request for the records within thirty (30) days
        thereafter. The claimant complies with this requirement by providing the
        providers with the authorized HIPAA compliant medical authorization
        required to accompany the notice.


5
  A commentator has speculated that this change in terminology was intended to broaden the ambit of the
Act by ―virtually eliminat[ing] the distinction between ‗ordinary negligence‘ and medical malpractice for
all claims against health care providers.‖ Clinton L. Kelly, Medical Malpractice: Five Years After Going
Under the Knife, Med Mal Law Is Still Feeling the Effects, Tenn. B.J., Nov. 2013, at 13-14 (2013).
6
   By citing Shuler, Mrs. Igou urges a similar approach to that used in Ellithorpe v. Weismark, No.
M2014-00279-COA-R3-CV, 2014 WL 5511773 (Tenn. Ct. App. Sept. 16, 2014), perm. to appeal
granted, (Tenn. Feb. 13, 2015). In Ellithorpe, we looked to a case interpreting the term ―medical
malpractice claim‖ under the Tennessee Medical Malpractice Act to determine what constitutes a ―health
care liability action‖ under the THCLA. Ellithorpe, 2014 WL 5511773, at *6-7. However, we find the
THCLA‘s definition of ―health care liability action‖ conclusive. See Antonin Scalia & Bryan A. Garner,
Reading Law: The Interpretation of Legal Texts 228 (2012) (―It is very rare that a defined meaning can be
replaced with another permissible meaning of the word on the basis of other textual indications; the
definition is virtually conclusive.‖).

                                                  -8-
(emphasis added). Mrs. Igou argues that construing her as a ―claimant‖ for purposes of
the THCLA pre-suit notice provision would lead to an absurd result; she would be
required to provide Vanderbilt with her own medical records when it is her husband‘s
treatment that is at issue.

        ―[W]hen the language [of a statute] produces an absurd or incongruous result
when applied in specific factual situations, the intent of the Legislature will prevail over
the literal language of the statute.‖ Bus. Brokerage Ctr. v. Dixon, 874 S.W.2d 1, 5 (Tenn.
1994); see also State v. Potter, 61 S.W.3d 348, 350 (Tenn. Crim. App. 2001) (―We give
effect to the legislative intent without unduly restricting or expanding a statute‘s coverage
beyond its intended scope and without interpreting it in such a way to yield
an absurd result.‖). Under the absurdity doctrine, ―[a] provision may be either
disregarded or judicially corrected as an error (when the correction is textually simple) if
failing to do so would result in a disposition that no reasonable person could approve.‖
Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 234
(2012). In light of the application of the THCLA to this particular factual situation, we
find judicial correction would be appropriate.

        Where we are confronted with an apparent error on the face of a statutory
provision, we may refer to other parts of the statute in seeking its correction. State v.
Temple, 220 S.W. 1084, 1086 (Tenn. 1920). The pre-suit notice provision of the THCLA
contemplates that a health care liability action may be brought by someone other than the
patient whose medical treatment is at issue. In providing pre-suit notice, the THCLA
requires, in part, ―[t]he name and address of the claimant authorizing the notice and the
relationship to the patient, if the notice is not sent by the patient.‖ Tenn. Code Ann. § 29-
26-121(a)(2)(B) (emphasis added). There being no apparent reason for the pre-suit notice
provision7 to require the release of a non-patient claimant‘s medical records, we conclude
that the reference to a ―claimant‘s medical records‖ in Tennessee Code Annotated § 29-
26-121(d)(1) should be read as the medical records of ―the patient whose treatment is at
issue.‖

       Because the plain language of the THCLA leads us to the conclusion that
Mrs. Igou‘s loss of consortium claim is a health care liability action under the Act, we
next address Mrs. Igou‘s argument that her claim nonetheless satisfies the pre-suit notice
provision. Mrs. Igou argues that the pre-suit notice provided by Mr. Igou also satisfies
the pre-suit notice requirement for her loss of consortium claim because her claim is
derivative to Mr. Igou‘s health care liability action.

       The derivative nature of Mrs. Igou‘s claim brings it squarely under the pre-suit
notice provision of the THCLA. Mrs. Igou must prove that Vanderbilt is liable for

7
  The pre-suit notice requirement does not specify that the HIPAA compliant medical authorization be for
the medical records of the patient. See Tenn. Code Ann. § 29-26-121(a)(2) (Supp. 2014).

                                                 -9-
Mr. Igou‘s injuries as an element of her claim. Kinzer, 451 F. Supp. 2d at 935; see also
Strauss, 1994 WL 198882, at *2. Mr. Igou‘s injuries undoubtedly arise from ―the
provision of, or failure to provide, health care services,‖ Tennessee Code Annotated § 29-
26-101(a)(1). Therefore, Mrs. Igou‘s claim meets the third requirement for a ―health care
liability action‖ under the THCLA. At the same time, Mrs. Igou‘s loss of consortium
claim is also a distinct cause of action vested solely in her and separate from Mr. Igou‘s
claims. Hunley, 38 S.W.3d at 557. Not only is Mrs. Igou‘s claim a distinct cause of
action, but more importantly for purposes of the THCLA, she is also a separate claimant
required to comply with the pre-suit notice provision.

       Our conclusion that Mrs. Igou is a separate claimant required to comply with the
pre-suit notice provision is supported by the plain language of the THCLA. The pre-suit
notice provision provides, in part, ―If a complaint is filed in any court alleging a claim for
health care liability, the pleadings shall state whether each party has complied with
subsection (a) and shall provide the documentation specified in subdivision (a)(2).‖ Tenn.
Code Ann. § 29-26-121(b) (emphasis added). Although Mrs. Igou‘s complaint made
such representations, she did not actually provide pre-suit notice of her loss of consortium
claim. It is uncontested that Mrs. Igou was not identified as a potential claimant in the
pre-suit notice letter.

        Because we conclude that Mrs. Igou‘s claims are subject to the THCLA pre-suit
notice provision, and the notice provided by Mr. Igou did not satisfy the pre-suit notice
provision as to her claim, we must next consider whether her failure to comply with the
statute may be nevertheless excused.

            B. Substantial Compliance with the Pre-Suit Notice Provision

       Mrs. Igou argues that, even if her loss of consortium claim is subject to the pre-
suit notice provision of the THCLA, her claim should not be dismissed because she
substantially complied with its requirements. The rationale behind this argument is that
the notice provided by Mr. Igou should have put Vanderbilt on notice of Mrs. Igou‘s
potential loss of consortium claim as well. To decide this question we must first
determine whether Mrs. Igou‘s failure to identify herself as a claimant under the pre-suit
notice provision is subject to strict or substantial compliance.

       The pre-suit notice provision provides that ―any person . . . asserting a potential
claim for health care liability shall give written notice of the potential claim . . . .‖ Tenn.
Code Ann. § 29-26-121(a)(1) (emphasis added). In turn, the THCLA requires that such
―notice shall include‖ certain information, including ―[t]he name and address of the
claimant authorizing the notice and the relationship to the patient, if the notice is not sent
by the patient.‖ Id. § 29-26-121(a)(2) (emphasis added). ―To determine whether the use
of the word ‗shall‘ in a statute is mandatory or merely directory, we look to see ‗whether
the prescribed mode of action is of the essence of the thing to be accomplished.‘‖ Myers

                                            - 10 -
v. AMISUB (SFH), Inc., 382 S.W.3d 300, 309 (Tenn. 2012) (quoting 3 Norman J. Singer
& J. D. Singer, Statutes and Statutory Construction § 57:2 (7th ed. 2008)).

        Our supreme court has found that the essence of the pre-suit notice provision is
that a defendant be given notice of a health care liability action before suit is filed. See
id. In Myers, a case where no pre-suit notice was provided, the supreme court held that,
because the requirement to give notice is mandatory, it may only be satisfied through
strict compliance. Id. at 310. On the other hand, where notice has been provided, a
complaint that does not satisfy the content requirements of the pre-suit notice provision
may survive through substantial compliance. Stevens ex rel. Stevens v. Hickman Cmty.
Health Care Servs., 418 S.W.3d 547, 555 (Tenn. 2013).

       Here, although Vanderbilt was provided with pre-suit notice of Mr. Igou‘s claims,
they did not receive notice that Mrs. Igou would be asserting her own claims against them
prior to the filing of the complaint. Because Vanderbilt did not have notice of
Mrs. Igou‘s health care liability claim, they were not afforded an opportunity to
investigate or settle the claim before suit was filed. Hinkle v. Kindred Hosp., No.
M2010-02499-COA-R3-CV, 2012 WL 3799215, at *6 (Tenn. Ct. App. Aug. 31, 2012);
DePue v. Schroeder, No. E2010-00504-COA-R3-CV, 2011 WL 538865, at *7 (Tenn. Ct.
App. Feb. 15, 2011). This case is not an example of a plaintiff‘s failure to comply with
some technical aspect of the pre-suit notice provision as in Stevens. Rather, it represents
a complete lack of notice akin to our supreme court‘s recent decision in Foster v. Chiles,
__ S.W.3d __, 2015 WL 343872 (Tenn. 2015). In Foster, our supreme court affirmed the
dismissal of the plaintiffs‘ complaint after they had originally complied with the pre-suit
notice provision, subsequently dismissed their complaint, and then re-filed suit without
providing a second notice. Id. at *5.

       Consequently, even assuming Mrs. Igou substantially complied with the pre-suit
notice provision, her claim would not be saved from dismissal. Pre-suit notice is
mandatory for each ―person asserting a potential claim for health care liability.‖ See
Tenn. Code Ann. § 29-26-121(a)(1). Only strict compliance satisfies this requirement.
Myers, 382 S.W.3d at 310.

 C. Extraordinary Cause to Excuse Compliance with the Pre-Suit Notice Provision

       In addition to contending that she substantially complied with the statute,
Mrs. Igou argues that extraordinary cause excuses her non-compliance with the pre-suit
notice provision. Whether Mrs. Igou has sufficiently demonstrated extraordinary cause
to excuse her non-compliance with the pre-suit notice provision is a mixed question of
law and fact. Myers, 382 S.W.3d at 307. Because this case is before us on a motion to
dismiss under Tennessee Rule of Civil Procedure 12.02(6), we accept all facts asserted in
the plaintiff‘s complaint as true, and construe all reasonable inferences in her favor. See


                                           - 11 -
Lanier, 229 S.W.3d at 660. Our review of the trial court‘s legal conclusion is de novo,
with no presumption of correctness. Id.

       The trial court‘s decision to excuse compliance with the pre-suit notice provision
is reviewed under an abuse of discretion standard. Myers, 382 S.W.3d at 308. A trial
court abuses its discretion where it: (1) applies an incorrect legal standard; (2) reaches a
decision that is illogical; (3) bases its decision on a clearly erroneous assessment of the
evidence; or (4) employs reasoning that causes an injustice to the complaining party.
Boyd v. Comdata Network, Inc., 88 S.W.3d 203, 211-12 (Tenn. Ct. App. 2002) (citing
Clinard v. Blackwood, 46 S.W.3d 177, 182 (Tenn. 2001); In re Paul’s Bonding Co., 62
S.W.3d 187, 194 (Tenn. Crim. App. 2001); Buckner v. Hassell, 44 S.W.3d 78, 83 (Tenn.
Ct. App. 2000); Overstreet v. Shoney’s, Inc., 4 S.W.3d 694, 709 (Tenn. Ct. App. 1999)).

       Under the pre-suit notice provision ―[t]he court has discretion to excuse
compliance with this section only for extraordinary cause shown.‖ Tenn. Code Ann.
§ 29-26-121(b). The THCLA does not define extraordinary cause. Myers, 382 S.W.3d at
310. Rather, we have previously directed a trial court to examine the totality of the
circumstances to determine whether extraordinary cause exists. Hawkins v. Martin, No.
W2011-02318-COA-R3-CV, 2012 WL 3007680, at *7 (Tenn. Ct. App. July 24, 2012).
Our supreme court has defined ―extraordinary cause‖ as ―going far beyond the ordinary
degree, measure, limit, etc.; very unusual; exceptional; remarkable.‖ Myers, 382 S.W.3d
at 311. Possible examples of extraordinary cause could include ―illness of the plaintiff‘s
lawyer, a death in that lawyer‘s immediate family, [or] illness or death of the plaintiff‘s
expert in the days before the filing became necessary.‖ Id. (citing John A. Day, Med Mal
Makeover 2009 Act Improves on '08; The New New Medical Malpractice Notice and
Certificate of Good Faith Statutes, Tenn. B.J., July 2009, at 17 (2009)). Attorney
oversight, absent unique circumstances, does not constitute extraordinary cause.
Hawkins, 2012 WL 3007680, at *6.

       Mrs. Igou argues that extraordinary cause existed to excuse her compliance with
the pre-suit notice provision because: (1) the terms of the THCLA do not expressly
subject loss of consortium claims to the procedural requirements of the statute; (2) this is
an issue of first impression in Tennessee; and (3) Vanderbilt received proper notice of
Mr. Igou‘s claims. None of these contentions rise to the level of extraordinary cause.

       The THCLA does not expressly mention any particular type of claim subject to its
requirements. Rather, one must refer to the definition of ―health care liability action,‖
found at Tennessee Code Annotated § 29-26-101(a)(1), to determine whether a claim
falls under the THCLA. The absence of a comprehensive list of causes of action subject
to the THCLA does not constitute extraordinary cause excusing non-compliance with the
pre-suit notice provision.



                                           - 12 -
        As to Mrs. Igou‘s second argument, an issue of first impression may constitute
extraordinary cause in some circumstances. See Brown v. Samples, No. E2013-00799-
COA-R3-CV, 2014 WL 1713773 (Tenn. Ct. App. Feb. 3, 2014). In Brown, the State
argued that the plaintiffs failed to comply with the pre-suit notice provision because,
although the plaintiffs did provide pre-suit notice to some State employees, they did not
provide notice to the Attorney General‘s office or the Division of Claims Administration.
Id. at *4. The Tennessee Claims Commission denied the State‘s motion to dismiss,
finding that there was ―no statutory authority requiring that pre-suit notice as to the State
be served upon‖ the Attorney General‘s office or the Division of Claims Administration.
Id. at *1. At the time the plaintiffs filed pre-suit notice, the term ―health care provider‖
was not defined by the THCLA, making it unclear as to whether the plaintiffs were
required to provide pre-suit notice to the State. See Id. at *7. We also found that the
plain language of the THCLA did not indicate the identity of the State‘s agent for service
of process in health care liability actions before the Commission. Id. at *6. We upheld
the Commission‘s decision rejecting the State‘s argument and finding extraordinary cause
to excuse compliance with the pre-suit notice provision where the state of the law ―was
unsettled, unclear, and potentially confusing.‖ Id. at *9.

         We find the facts in Brown distinguishable from the facts present here. Whereas
the Brown plaintiffs could not refer to the THCLA to ascertain the meaning of the term
―health care provider‖ or to identify the State‘s agent for service of process, Mrs. Igou
did have such an opportunity. See id. at *6-7. When Mr. Igou filed his pre-suit notice
letter, the THCLA provided a definition of the term ―health care liability action,‖ and the
plain language of that definition indicated that Mrs. Igou‘s loss of consortium claim was
also subject to the pre-suit notice provision. See Tenn. Code Ann. § 29-26-101(a)(1). The
difference in the two cases is between a complete absence of guidance and a misreading
of statutory language. The latter does not constitute extraordinary cause excusing non-
compliance with the pre-suit notice provision.

       Finally, Mrs. Igou‘s third argument is simply a restatement of her argument that
she substantially complied with the THCLA‘s requirements. The fact that another
claimant complied with the pre-suit notice requirement does not constitute extraordinary
cause to excuse Mrs. Igou‘s noncompliance. The trial court did not abuse its discretion in
declining to find extraordinary cause justifying Mrs. Igou‘s non-compliance with the pre-
suit notice provision.

  D. The Consequences for Failure to Comply with the Pre-Suit Notice Provision

       Mrs. Igou argues that her failure to comply with the pre-suit notice provision does
not necessitate dismissal of her loss of consortium claim. This issue is quickly resolved
by reference to our supreme court‘s decisions in Foster and Stevens. Although the pre-



                                           - 13 -
suit notice provision does not expressly provide a penalty for noncompliance, 8 the Court
found dismissal without prejudice to be the appropriate remedy. Foster, 2015 WL
343872, at *4; Stevens, 418 S.W.3d at 560-61. However, the trial court‘s dismissal of
Mrs. Igou‘s claim did not rest solely on the ground that she had failed to comply with the
pre-suit notice provision. The court also found that she had failed to bring her claim
within the relevant statute of limitations, resulting in the dismissal of her claim ―on the
merits.‖

                E. Mrs. Igou’s Compliance with the Statute of Limitations

        To be timely filed, Mrs. Igou‘s claim must comply with the THCLA‘s statute of
limitations provision, Tennessee Code Annotated § 29-26-116. That section requires
health care liability actions to be filed according to Tennessee Code Annotated § 28-3-
104(a) (2000). Tennessee Code Annotated § 28-3-104(a) requires actions for ―injuries to
the person‖ to be ―commenced within one (1) year after the cause of action accrued.‖
Tenn. Code Ann. § 28-3-104(a) (emphasis added). Vanderbilt argued, and the trial court
apparently agreed, that Mrs. Igou‘s loss of consortium claim accrued on December 25,
2011, when Mr. Igou returned to Vanderbilt hospital with symptoms of abnormal
urination, pain, and fever. If that was the case, Mrs. Igou‘s claim would be untimely.

       In a loss of consortium claim, a deprived spouse‘s9 injury is the loss of the
impaired spouse‘s tangible services and intangible benefits, including companionship,
affection, love, and sexual relations. Rye v. Women’s Care Ctr. of Memphis, MPLLC,
No. W2013-00804-COA-R9-CV, 2014 WL 903142, at *16 (Tenn. Ct. App. Mar. 10,
2014) (quoting Jordan v. Baptist Three Rivers Hosp., 984 S.W.2d 593, 602 (Tenn.
1999)). For purposes of the statute of limitations, the claim accrues when the deprived
spouse actually experiences the loss of the impaired spouse‘s services and benefits.
Roberts v. Berry, 541 F.2d 607, 610 (6th Cir. 1976);10 see Broidioi v. Hall, 218 S.W.2d
8
  Compare Tenn. Code Ann. § 29-26-121, with Tenn. Code Ann. § 29-26-122(c) (―The failure of a
plaintiff to file a certificate of good faith in compliance with this section shall, upon motion, make the
action subject to dismissal with prejudice.‖).
9
  Legal commentary on loss of consortium claims, including the Restatement of Torts (Second), typically
refers to the spouse who suffers bodily injury as ―the impaired spouse,‖ and the spouse who suffers a loss
of services and society as the ―deprived spouse.‖ We adopt this nomenclature.
10
   We recognize the limitations on using alienation of affection decisions for authority on the
commencement of the statute of limitations period in loss of consortium actions. However, ―it seems fair
to say from the cases dealing with the several specific kinds of action in which loss of consortium or
services is the gist of the action, that, in general, where a cause of action is rested strictly upon loss of
services or consortium, sustained by the plaintiff as a consequence of the wrongful acts of the defendant
operating directly upon the plaintiff‘s [spouse], such cause of action accrues and the statute of limitations
begins to run against it at the time the loss, or some element of the loss, of services or consortium is
actually sustained, rather than at the time of the defendant‘s wrongful act or of the direct injury to the

                                                   - 14 -
236, 238 (Tenn. 1949) (stating that the statute of limitations begins to run ―from the
conduct of the erring spouse,‖ or when the other spouse knows he has a cause of action);
C.T. Foster, Annotation, When Statute of Limitations Begins to Run Against Action for
Loss of Services or Consortium, 173 A.L.R. 750, § 8 (2014); see also Teeters v. Currey,
518 S.W.2d 512, 517 (1974) (holding that the statute of limitations is tolled when the
plaintiff discovers or should have discovered the injury). However, the date the loss is
experienced may be difficult to determine. See Broidioi, 218 S.W.2d at 238 (―‗[L]oss of
consortium,‘ which is the basis of the action, is gradual and not in the usual case, to be
fixed as having occurred at a specific date or instant.‖).

        In some cases, ―the defendant‘s wrongful act,‖ the injury to the spouse, and the
loss of consortium ―coincide or are practically simultaneous.‖ Foster, 173 A.L.R. 750,
§ 4. In those cases, the impaired spouse‘s injury or the deprived spouse‘s loss of services
defines the commencement of the statute of limitations period. Id. In other cases, the
loss of consortium may not occur until sometime after the impaired spouse is injured or
after the impaired spouse discovers his injury. See Bodne v. Austin, 2 S.W.2d 104, 105
(Tenn. 1928) (recognizing that injuries could have occurred after the defendant‘s
wrongful act, but the plaintiff only averred that the injuries occurred soon after the
negligent operation); see also Foster, 173 A.L.R. 750, § 8 (stating that Bodne suggests
recognition of the view that the statute of limitations begins to run only when the loss of
consortium actually occurs).

        In Reichelt v. Johns-Manville Corp., 733 P.2d 530 (Wash. 1987), a wife brought a
loss of consortium claim after her husband sustained injuries caused by asbestos
exposure. Reichelt, 733 P.2d at 531. A loss of consortium claim is also ―a separate cause
of action in Washington,‖ so the court concluded, ―it logically follows that the statute of
limitations governing [the wife‘s] claim should begin to run when she experienced her
injury, not when her husband knew of his injury.‖ Id. at 776. To determine when the
statute of limitations began, the court looked to the time ―when [the wife] began to lose
her husband‘s consortium.‖ Id. at 777. However, there was ―no factual showing
regarding her loss.‖ Id. Instead, the defendants in that case argued that, ―the deprived
spouse‘s loss of consortium claim accrues, as a matter of law, at the time the impaired
spouse‘s claim arises.‖ Id. Because the record did not indicate when ―the husband‘s
condition became functionally limiting with regard to his society and services,‖ the court
remanded the case to the trial court for further proceedings. Id. at 777-78.

       Turning to the complaint at issue here, the Igous allege that Dr. Herline ―indicated
to Mr. Igou that his injury was a cautery (burn) injury from the surgery on 12/21/2011 in
his progress note of 12/26/2011.‖ Additionally, on December 27, 2011, a second
Vanderbilt physician told Mr. Igou that the injury would ―heal spontaneously.‖ In late

third person.‖ C.T. Foster, Annotation, When Statute of Limitations Begins to Run Against Action for
Loss of Services or Consortium, 173 A.L.R. 750, § 4 (2014).

                                              - 15 -
January 2012, the Igous were told that Mr. Igou had ―a very serious condition,‖ but there
were treatment options available. Mr. Igou had an unsuccessful surgery in late March
2012 to treat his injury. Then, the complaint states that Mr. Igou ―demonstrated
significant erectile dysfunction‖ in July 2012. He underwent another surgery on July 19,
2012, which ―had a more positive result.‖

        When construed liberally in favor of the plaintiff, as we are required to do in
reviewing a dismissal under Rule 12.02(6), we cannot pinpoint when Mrs. Igou
experienced the loss of Mr. Igou‘s consortium. It certainly could have occurred as early
as December 25, 2011, when Mr. Igou returned to Vanderbilt with his symptoms.
However, it may have occurred in July 2012, when Mr. Igou ―demonstrated significant
erectile dysfunction,‖ or even later. In light of this, we find the trial court erred in
dismissing Mrs. Igou‘s claim with prejudice on a motion to dismiss.

                                    III. CONCLUSION

    For the foregoing reasons, the judgment of the trial court dismissing Mrs. Igou‘s
claims with prejudice is vacated, and the case is remanded for entry of an order consistent
with this opinion.


                                                   _______________________________
                                                   W. NEAL McBRAYER, JUDGE




                                          - 16 -